 



Exhibit 10.6
Management Bonus Plans
of Hutchinson Technology Incorporated
     We have a fiscal year 2008 management bonus plan that covers executive
officers and certain other management-level employees of our Disk Drive
Components Division, and a fiscal year 2008 management bonus plan that covers
executive officers and certain other management-level employees of our
BioMeasurement Division. In addition, executive officers and certain other
management-level employees who provide corporate support to both divisions
rather than solely to one division will have a 50% participation level in each
of these plans for fiscal year 2008.
Fiscal Year 2008 Disk Drive Components Division Management Bonus Plan
     The plan is designed to create an incentive for management of our Disk
Drive Components Division to achieve goals that our board of directors believes
align with the interests of our long-term shareholders. The plan design includes
an annual corporate financial objective and additional divisional goals that
measure progress toward strategic initiatives. Individual bonus targets,
expressed as a percentage of base salary, are approved for all participants by
our board of directors upon the recommendation of the board’s compensation
committee.
     Fifty percent of the bonus target is dependent on our achievement of an
annual corporate financial objective, which is set giving consideration to
long-term financial performance to ensure that the company is growing earnings
over time. For fiscal year 2008, earnings before taxes (EBT) will be the
corporate financial objective. The award amount to be paid based on EBT is
determined based on whether actual EBT for the fiscal year is above (subject to
a ceiling, above which no further amounts are awarded) or below (subject to a
floor, below which no amounts are awarded) the pre-established objective for
EBT.
     The remainder of the bonus target is dependent on achievement of certain
divisional objectives relating to strategic initiatives in the areas of market
position and business stature, long-term growth and innovation, quality and
service and manufacturing proficiency. As with the corporate financial
objective, the award amount to be paid based on these divisional objectives is
subject to a ceiling (above which no further amounts are awarded) and a floor
(below which no amounts are awarded) in relation to achievement of certain
pre-established thresholds.
Fiscal Year 2008 BioMeasurement Division Management Bonus Plan
     The plan is designed to create an incentive for management of our
BioMeasurement Division to achieve goals that our board of directors believes
align with the interests of our long-term shareholders. The plan design includes
the same annual corporate financial objective that is described above and
additional divisional goals that measure progress toward strategic initiatives.
Individual bonus targets, expressed as a percentage of base salary, are approved
for all participants by our board of directors upon the recommendation of the
board’s compensation committee.
     Fifty percent of the bonus target is dependent on our achievement of the
same annual corporate financial objective described above. The remainder of the
bonus target is dependent on achievement of market penetration objectives for
our BioMeasurement Division. As with the corporate financial objective, the
award amount to be paid based on the market penetration objectives is subject to
a ceiling (above which no further amounts are awarded) and a floor (below which
no amounts are awarded) in relation to achievement of pre-established
thresholds.
Corporate Executive and Management Participation
     As indicated, executive officers and certain other management-level
employees who provide corporate support to both divisions rather than solely to
one division will have a 50% participation level in each of these plans for
fiscal year 2008. This group includes three of our named executive officers,
Wayne M. Fortun, President and Chief Executive Officer; John A. Ingleman, Senior
Vice President and Chief Financial Officer; and R. Scott Schaefer,

 



--------------------------------------------------------------------------------



 



Vice President and Chief Technical Officer. As a result, each of these
individuals will have 50% of the applicable bonus target based on the annual
corporate financial objective described above, 25% of the bonus target based on
the strategic goals described above for our Disk Drive Components Division and
25% of the bonus target based on the strategic goals described above for our
BioMeasurement Division. In addition, a pre-established minimum threshold EBT
must be achieved in order for our chief executive officer and chief financial
officer to receive any bonus amount for fiscal year 2008.
     The decision to pay bonuses is made annually by our board of directors upon
the recommendation of the compensation committee of our board of directors.
Bonuses are paid in cash in the first quarter of the following fiscal year. The
actual total bonus amount paid to any participant may not exceed 200% of the
participant’s bonus target, and the actual total bonus amounts paid to all
participants under these plans may not exceed 25% of actual EBT for the fiscal
year.

 